Citation Nr: 0733380	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 31, 1995, 
for an award of a 100 percent schedular evaluation, to 
include an effective date earlier than March 31, 1995, for an 
award of a 20 percent evaluation for arthritis of the lumbar 
spine, with spinal stenosis and fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in part, increased the evaluation of the veteran's 
low back disorder to 20 percent and increased the combined 
evaluation of the veteran's service connected disabilities to 
100 percent as a result of several actions effective as of 
March 31, 1995.  As discussed below, other than the effective 
date of the 20 percent rating for the low back, the effective 
date of the 100 percent rating needs additional development.

Accordingly, the issue of an effective date earlier than 
March 31, 1995, for an award of a 100 percent schedular 
evaluation, will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the lumbar spine, 
with spinal stenosis and fusion, was ultimately awarded 
effective on March 25, 1982.  

2.  In December 1982, the veteran underwent spinal fusion 
from L4 to S1, with iliac crest bone graft.  

3.  In 1986, pain, limitation of motion, muscle spasm, and 
positive straight leg rising was productive of moderate 
disability.  It is more likely than not that moderate low 
back impairment was shown prior to the surgery needed in 
December 1982.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the proper effective date for an award of a 20 percent rating 
for arthritis of the lumbar spine, with spinal stenosis and 
fusion, is March 25, 1982, the effective date of the award of 
service connection.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. §§ 3.102, 3.400(o).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As this claim relates to the effective date of an award, 
the veteran was provided with all necessary information in 
the aforementioned February 2005 letter.  

This appeal arises, in part, from an initial grant of service 
connection for a lumbar spine disorder, effective March 31, 
1995, evaluated as 20 percent disabling.  The veteran 
appealed the effective date of the award and, in a prior 
determination, the Board awarded an effective date of March 
25, 1982 for the grant of service connection.  The RO 
assigned an initial 10 percent evaluation from March 1982 
until March 31, 1995, when the 20 percent rating took effect.  
The veteran appealed the effective date of the award, 
essentially contending that a combined 100 percent rating 
that became effective on March 31, 1995 should have been 
retroactively made effective back to March 25, 1982.  The 
Board finds that, for the reasons that will be explained, the 
proper effective date for the increase in low back disability 
is March 25, 1982.  In light of this grant, and because a 
retroactive 20 percent will not in and of itself result in a 
combined award of 100 percent, any remaining claim for an 
earlier effective date of a 100 percent rating must be 
considered by the RO and will be addressed in the Remand 
portion of this decision.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
While the rating criteria for disabilities of the spine were 
changed in 2002 and 2003, the Board will apply the criteria in 
effect at the time in question, between 1982 and 1995.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

The veteran was ultimately awarded service connection for his 
low back disorder effective in March 1982.  Medical evidence 
of record from that period of time includes a report of 
private hospitalization in December 1982.  At that time, the 
veteran was hospitalized for chronic lumbar syndrome.  The 
hospital report shows that the veteran had been bothered by 
chronic low back pain and that spinal films had shown 
degenerative disc and degenerative joint disease.  The 
veteran underwent a spinal fusion from L4 to S1, with iliac 
crest bone graft.  In April 1984, a private physician noted 
that the veteran continued to have symptoms, although they 
were less severe than before the fusion surgery.  During a 
hospitalization in August and September 1986, it was noted 
that the veteran had marked lumbar perispinal muscle spasm 
with tenderness to pressure over both sacroiliac joints, 
iliolumbar regions, and sciatic notches.  Straight leg 
raising was to 70 degrees bilaterally.  There was marked 
restriction and pain on forward flexion, with the fingertips 
being just below the knee level.  The veteran also complained 
of discomfort on lateral bending and rotation to each side.  
There was marked lumbar lordosis.  The pertinent diagnosis 
was status post lumbar spine fusion in the past.  

The veteran's low back disorder required spinal fusion 
surgery shortly after the effective date of the award of 
service connection.  While the symptoms were reportedly 
lessened by the surgery, muscle spasm and marked restriction 
of forward flexion was found on examination during a period 
of hospitalization at a VA facility in 1986.  It is believed 
that these findings are sufficient to demonstrated disability 
that is productive of moderate impairment.  As such the 20 
percent evaluation for the low back disorder is retroactively 
effective to the date of the grant of service connection, 
March 25, 1982.  As such, the appeal is granted to this 
extent.




ORDER

An effective date for an award of a 20 percent evaluation for 
arthritis of the lumbar spine, with spinal stenosis and 
fusion, is March 25, 1982, the effective date of the initial 
grant of service connection.  The appeal is granted to this 
effect.


REMAND

The veteran's claim for a combined schedular evaluation of 
100 percent must now be addressed by the RO in light of the 
retroactive award of 20 percent for the low back disorder.  
It is noted that, while the increase to 20 percent of the low 
back disorder had been made effective on March 31, 1995, the 
combined schedular evaluation of 100 percent was made 
possible because of an increase in the evaluation of the 
veteran's left knee disorder, service connection for a right 
knee disorder with a compensation rating, and an increase in 
a scar rating of an arm that were also made effective on this 
same date.  As currently developed, the effective dates of 
the back and the 100 percent have been argued as if the 
earlier date for the back would create the 100 percent 
rating.  In fact, the ratings otherwise in effect in 1982, 
with the increase in the back maintains a combined 90 percent 
rating.  It is not until the additional actions are taken 
that the bilateral factor is raised to the point that a 100 
percent rating is assigned.  The veteran has not had the 
opportunity to submit evidence or argument regarding 
retroactive increases in these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development actions relevant to an earlier 
effective date for an award of a 30 
percent rating for the veteran's left knee 
disorder, earlier effective date for 
increased scarring, and service connection 
for the veteran's right knee disorder have 
been satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 
3.159;  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO/AMC should readjudicate the issue 
of entitlement to an effective date for a 
combined schedular evaluation of 100 percent 
prior to March 31, 1995.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.  They should be afforded the 
opportunity to argue and submit evidence on 
whether there is a basis to increase the 
other ratings from an earlier date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


